In a proceeding pursuant to CPLR article 78, inter alia, to review the updated Master Plan of the Town of Harrison based upon an alleged failure of the Planning Board to take the requisite "hard look” at certain potential environmental consequences, the appeal, by permission, is from an order of the Supreme Court, Westchester County (Colabella, J.), entered October 14, 1988, which, inter alia, denied the appellants’ motion to dismiss the petition.
Ordered that the order is reversed, on the law, with costs, and the proceeding is dismissed.
The petitioner Alamit Properties Co. is a general partnership which owns, inter alia, a 42-acre parcel of property situated to the south of the Westchester County Airport in the Town of Harrison. This undeveloped parcel is part of an area of 140 acres which is the subject of the instant proceeding. The petitioner’s property has been, at all pertinent times, and continues to be, zoned for residential development.
In 1972 the Planning Board of the Town of Harrison (hereinafter the Planning Board) adopted a comprehensive Master Plan which, while maintaining the residential zoning of the petitioner’s property, contained certain language which allegedly recommended that upon the happening of certain conditions, the land south of the airport (including the petitioner’s) might be suitable for commercial development. The Master Plan was revised in 1980, but this language remained essentially intact. In 1987, however, the Planning Board adopted an updated Master Plan which deleted the recommendation that the petitioner’s land was suitable for commercial development. Pursuant to this updated plan, the petitioner’s property would be subject only to residential development. It should be noted that the record on appeal does not contain copies of any of the aforementioned plans and the exact language deleted from the prior Master Plan is thus not entirely clear.
The petitioner commenced the instant proceeding challenging the adoption of the updated Master Plan on the ground, inter alia, that the Planning Board had failed to conduct an adequate assessment of the environmental consequences which might result from the changes recommended by the updated Master Plan. Essentially the petitioner charged that *704certain environmental and economic harms might arise as a consequence of the deletion of the recommendation for commercial development of its land. The petitioner alleged that notwithstanding the Planning Board’s preparation and assessment of draft and final generic environmental impact statements, the Planning Board failed to take the requisite "hard look” at the environmental consequences accompanying the adoption of the updated Master Plan. The Planning Board responded to the petition by moving to dismiss this proceeding, inter alia, alleging that the petitioner lacked standing and that its claims were not ripe for adjudication.
Although we agree that the petitioner has standing to challenge the adequacy of the environmental review conducted by the Planning Board insofar as its updated Master Plan might affect the zoning of the petitioner’s property (see, Matter of Har Enters, v Town of Brookhaven, 74 NY2d 524), it is clear that this matter is not ripe for adjudication. Any environmental harm which might befall the petitioner or any other residents of the Town of Harrison is purely speculative. Clearly the deletion of language providing that certain land might be put to commercial use inflicts no " 'actual, concrete injury’ ” on the petitioner (Church of St. Paul & St. Andrew v Barwick, 67 NY2d 510, 519, cert denied 479 US 985, quoting from Williamson Planning Commn. v Hamilton Bank, 473 US 172, 193). Indeed, this proposal has apparently remained in the prior Master Plan from 1972 until 1987 without ever having been implemented. Moreover, the harms cited by the petitioner will never be realized until the unimproved property is developed, at which time an additional environmental review will concededly be conducted. Accordingly, as the harm to be avoided is contingent upon events which may not occur (see, Matter of New York State Inspection, Sec. & Law Enforcement Employees v Cuomo, 64 NY2d 233) and since additional administrative proceedings must be conducted before the land is developed for either residential or commercial uses, this alleged controversy is not "ripe” for adjudication (see, Church of St. Paul & St. Andrew v Barwick, supra, at 521-522). Kooper, J. P., Harwood, Balletta and Miller, JJ., concur.